*380The opinion of the court was delivered by
Hebard, J.
To grant the relief prayed for, the orator must prove that, at the time he gave the note, he was in such an imbecile state of mind as to be incapable of understanding the nature, effect and extent of the business he was transacting, arising from some temporary cause, or the infirmities of age, — or he must show such overreaching and fraud on the part of the defendant, as will make it unconscionable for him to retain it.
We think the orator has not established either of these points. It is fully established by the proof, that defendant thought himself aggrieved by the representations of the orator in regard to his character as an attorney; and there was evidence which, at least,- tended to prove that fact. Upon that, unquestionably, the defendant had a right to institute a suit to recover damages for the slanderous imputation, and to prosecute such suit to a final result, without subjecting himself to damage for a malicious suit, even though he might fail of a recovery.
The claim and suit were such a matter for adjustment and settlement, as would be a legal consideration for a promise. The orator might have thought there was some doubt about the result; or if not, he might choose to pay something to be rid of the expense and trouble of defending the suit; and if for that the suit was discharged, there cannot be any question about the legality of the consideration.
The decree of the chancellor is affirmed,